                            IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

SHAUN M. IRONS,                                        )
                                                       )
              Plaintiff,                               )
                                                       )
    -vs-                                               )         Civil Action No. 2:18-999
                                                       )
SOCIAL SECURITY ADMINISTRATION,                        )
                                                       )
              Defendant.                               )

AMBROSE, Senior District Judge

                                   MEMORANDUM OPINION

       Plaintiff brought this action for review of the final decision of the Commissioner of Social

Security (“Commissioner”) denying his application for supplemental security income (“SSI”)

pursuant to the Social Security Act (“Act”). [ECF No. 9-1, Exs. 1,2]. Plaintiff’s application was

denied by an Administrative Law Judge on September 20, 2016. Id. Plaintiff filed a Request for

Review with the Appeals Council. Id. On October 19, 2017, the Appeals Council denied the

request for review. Id. Plaintiff requested an extension of time to file a civil action, and the Appeals

Council granted that request in a notice dated May 18, 2018. Id. (Exs. 3, 4). Specifically, the

Appeals Council informed Plaintiff that he could file a civil within 30 days from the date he received

the May 18 letter. Id. (Ex. 4). The notice further stated that the Appeals Council would assume

that Plaintiff received the letter 5 days after the date on it unless he showed them that he did not

receive it within the 5-day period. Id. Plaintiff filed the instant action on July 26, 2018. [ECF No.

1]. Plaintiff is proceeding in this case pro se, in forma pauperis. [ECF Nos. 1, 3].

        Pending before the court is Defendant’s Motion to Dismiss Plaintiff’s Complaint as

untimely. [ECF No. 8]. Section 405(g) of the Act explains the time frame for filing a civil action

as follows:

       Any individual, after any final decision of the Commissioner made after a hearing
       to which he was a party, irrespective of the amount in controversy, may obtain a
       review of such decision by a civil action commenced within sixty days after the
       mailing to him of notice of such decision or within such further time as the
                                                   1
           Commissioner may allow.

42 U.S.C. § 405(g). The sixty-day appeal period presents a statute of limitations, rather than a

jurisdictional requirement. Kramer v. Comm'r of Soc. Sec., 461 F. App’x 167, 169 (3d Cir. 2012).

In addition, the appeal period constitutes a waiver of sovereign immunity, which is to be strictly

construed. Bowen v. City of New York, 476 U.S. 467, 479 (1986).

          In this case, the Appeals Council letter granting Plaintiff a 30-day extension of time to file a

civil action was dated May 18, 2018. With the five additional days for mailing, Plaintiff was required

to commence a civil action by June 22, 2018. Plaintiff, however, did not file the instant action with

this Court until July 26, 2018 – over one month after the extended deadline. [ECF No. 1]. There is

no indication that Plaintiff filed a second request to extend time.

           After Defendant filed the Motion to Dismiss on October 16, 2018, Plaintiff was given until

    November 30, 2018, to file a Response. [ECF No. 10]. A copy of the Order setting the November

    30 response date was mailed to Plaintiff on October 17, 2018. Plaintiff did not file a response on

    November 30 or anytime thereafter. On February 14, 2019, I entered an Order to Show Cause

    ordering Plaintiff to respond to Defendant’s Motion to Dismiss no later than March 14, 2019 or

    otherwise show cause why the case should not be dismissed. [ECF No. 12]. A copy of the Order

    to Show Cause was mailed to Plaintiff on that same date at his address of record. To date, Plaintiff

    has not filed a response or other pleading demonstrating good cause why this case should not be

    dismissed. 1

           Given the procedural posture of the case as listed above, there is no question that this

    action was untimely commenced. A statute of limitations period may be equitably tolled, however,

    “‘(1) where the defendant has actively misled the plaintiff respecting the plaintiff's cause of action;

    (2) where the plaintiff in some extraordinary way has been prevented from asserting his or her


1On or about February 19, 2019, Plaintiff mailed a short, handwritten note to the Court dated February 18,
2019, inquiring as to when his case would be reviewed on its merits. The note does not mention Defendant’s
Motion to Dismiss or otherwise address any timing or statute of limitations issues. The return address on the
envelope matches Plaintiff’s address of record to which the original response date and the Order to Show
Cause were mailed. A copy of the February 18 note is attached hereto as Exhibit 1.
                                                      2
 rights; or (3) where the plaintiff has timely asserted his or her rights mistakenly in the wrong

 forum.’” Kramer, 461 F. App'x at 169-70 (quoting Oshiver v. Levin, Fishbein, Sedran & Berman,

 38 F.3d 1380, 1387 (3d Cir.1994)). None of these circumstances appear to exist in the record.

 As such, I find that the doctrine of equitable tolling does not apply.

       It is axiomatic that the submissions of pro se litigants must be viewed liberally, and I have

so viewed Plaintiff's submissions. Nonetheless, a pro se litigant is not excused, merely by virtue of

being uncounseled or mistaken about the law, from complying with statutes of limitations. Joseph

v. Colvin, No. 15-124, 2015 WL 5177771, at *1 (W.D. Pa. Sept. 4, 2015). Even given Plaintiff’s pro

se status, I am bound to follow applicable regulations and law, which require under the

circumstances that his Complaint be dismissed. An appropriate Order follows.




                                                   3
                           IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 SHAUN M. IRONS,                                    )
                                                    )
             Plaintiff,                             )
                                                    )
     -vs-                                           )        Civil Action No. 2:18-999
                                                    )
 SOCIAL SECURITY ADMINISTRATION,                    )
                                                    )
              Defendant.                            )

 AMBROSE, Senior District Judge


                                ORDER OF COURT

       THEREFORE, this 3rd day of April, 2019, it is ordered that Defendant’s Motion to Dismiss

Plaintiff’s Complaint as Untimely [ECF No. 8] is granted and Plaintiff’s Complaint is hereby

dismissed with prejudice. The case shall be marked closed.



                                                    BY THE COURT:

                                                  s/ Donetta W. Ambrose
                                                     Donetta W. Ambrose
                                                     United States Senior District Judge




                                              4
